Mr. Justice Burroughs delivered the opinion of the court. Appellee, the Johnson Transfer and Fuel Company-, sued appellant, Luke Eevin, before a justice of the peace of McLean county, to recover for a lot of hay and straw which appellee claimed to have sold and delivered to appellant at ■his request. Appellant denied having purchased the hay and straw of appellee, and insisted that it was his son that purchased it and not he. The case having been heard by the justice he found for the appellee and gave judgment in its favor for $24.36, being the amount claimed. Appellant took the case by appeal to the County Court, where it was tried by jury and again resulted in a verdict and judgment in favor of appellee for the same amount. The error assigned and urged for a reversal of the judgment is that the court gave improper and refused proper instructions. We have carefully examined all the instructions complained of, and in view of the evidence in the record, are satisfied that they contain nothing prejudicial to appellant because the verdict and judgment are supported by and in accordance with the clear weight of the evidence, for which reason we affirm the latter. Affirmed.